Quillian, Presiding Judge.
In State v. Hightower, 252 Ga. 220 (312 SE2d 610), the Georgia Supreme Court has reversed that part of our opinion in Hightower v. State, 166 Ga. App. 744 (305 SE2d 372) which reversed the trial court’s judgment. Accordingly, in conformity with the mandate of the Supreme Court our judgment is vacated and the trial court’s judgment is affirmed.

Judgment affirmed.


Sognier and Pope, JJ., concur.

*779Decided May 2, 1984.
Henry G. Bozeman, for appellant.
Beverly B. Hayes, Jr., District Attorney, H. Jeff Lanier, Assistant District Attorney, for appellee.